—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered February 18, 1997, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the admission into evidence of the uncharged crime of criminal sale of a controlled substance was relevant to the defendant’s motive, and the probative value of this evidence outweighed its potential for prejudice (see, People v Maher, 224 AD2d 549, affd 89 NY2d 456; People v Burton, 224 AD2d 438, 439; People v Hamid, 209 AD2d 716; People v McDowell, 191 AD2d 515). Further, the testimony that the defendant was a drug dealer was relevant to establish the relationship between the complainant, the eyewitness, and the defendant (see, People v Artis, 220 AD2d 441).
*550The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur..